Case 1:11-cv-09514-DLC Document 221 Filed 02/15/19 Page 1 of1

    
 
  

In Re: Tribune Company Fraudulent Conveyance
Litigation

rs
ie

Be SILER: iS

agro st Ran peri Or nls REPS are ame Eae REY

 

 

Deutsche Bank Trust Company Americas, et al. )
)
Plaintiffs )
)
Caled
Associated Bank Green Bay, NA, et al. } - £4, ko
Defendants. fof 3/h &

NOTICE OF MOTION AND MOTION TO DISMISS MARK FOLEY AS COUNSEL
Mark F. Foley of von Briesen & Roper, s.c. is currently the attorney of record for Lloyd Van
Antwerpen (deceased). Lloyd Van Antwerpen’s (deceased) claims have been resolved and have been
dismissed from this case. Pursuant to Local Rule 1.4, the undersigned hereby respectfully requests that
he be permitted to withdraw as an attorney of record in this case and that he be removed from all

service lists and from CM/ECF noticing. Mr. Foley is not asserting a retaining or charging lien.

WHEREFORE, Attorney Mark F. Foley respectfully requests that this Court grant his motion

to withdraw as an attorney of record.

Dated: February 15, 2019
Respectfully submitted,

Electronically signed by Mark F. Foley
Mark F. Foley

WI State Bar ID No. 1005627

von Briesen & Roper, s.c.

411 East Wisconsin Avenue, Suite 1000
Milwaukee, WI 53202
mfoley@vonbriesen.com

Tel.: 414-276-1404

Fax: 414-238-6520

 
Case 1:11-cv-09514-DLC Document 221-1 Filed 02/15/19 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

In Re: Tribune Company Fraudulent Conveyance
Litigation

 

Deutsche Bank Trust Company Americas, et al.
Civil Action No. 1:1i-cv-09514 (DLC)

Plaintiffs
v.
Associated Bank Green Bay, NA, et al.

Defendants.

ORDER GRANTING MOTION TO DISMISS MARK FOLEY AS COUNSEL

IT IS HEREBY ORDERED: Attorney Mark F. Foley’s request to withdraw as attorney

of record for Lloyd Van Antwerpen (deceased) is granted.

DATED this day of February, 2019.

BY THE COURT:

 

32679475_1,.DOCK

 
